This is an appeal from a judgment of Supreme Court affirming a judgment of the St. *Page 487 
Lawrence County Court, which reversed a judgment in favor of the plaintiff rendered by a justice of the peace.
The action before the justice was to recover damages alleged to have been sustained by the plaintiff in February, 1858, by being run upon, in a public highway, in the town of Potsdam, by the horses of one Senter, which it was alleged had been frightened, and caused to run away, and over the plaintiff, by the misconduct of the defendants. These allegations were put in issue by the defendants; and on the trial the following facts were disclosed:
Towards evening on the day of the town meeting in Potsdam, in February, 1858, the parties were returning home along a public highway. The plaintiff was ahead with a horse and cutter, and behind him were the following teams: 1st. Franklin Smith, in a cutter; 2d. Hiram Senter, in a double sleigh; 3d. Jason Butler and Judson Butler, the defendants, with a double team; 4th. The defendant Goodale, with a horse and cutter; and 5th. Charles Bowker, in a cutter; and all were trotting along at a "common jog." When they came opposite what the witnesses called "Marcus Hough's place," the defendant Goodale turned out to the right for the purpose of driving faster, and passing one or all of the forward sleighs. The defendant Jason Butler said to Judson his brother, who was driving, not to let Goodale go by. At this point the road was wide enough for three or four teams to go abreast. Judson Butler turned out to the right also, and quickened the speed of his team, and came up nearly by the side of Senter's team, Goodale being nearly by the side of Butler's sleigh. They were then going at a "good ordinary fair trot." As Butler's team came up, Senter's was started, and sprang aside and ahead; and his cutter struck a snow drift and upset. The Butlers and Goodale at once held up. Senter was dragged a short distance, when he let go his lines, and his horses ran for about forty rods, and struck the plaintiff's cutter, destroying it, and injuring him.
These were the facts of the case as detailed by the plaintiff's witnesses. The justice refused to nonsuit the plaintiff, *Page 488 
and gave judgment in his favor for $30 and costs. This judgment was reversed by the county court, which reversal was affirmed by the Supreme Court.
On the case as made by the plaintiff himself, I cannot see how the defendants were legally responsible for the injury. They were guilty of no unlawful act, or of any act of negligence which caused or contributed to produce it. If any of the parties were blamable it was Senter, for his carelessness and inattention in the management of his horses. The defendants certainly had the right, one or all, to turn out and pass the teams ahead; and there was not the shadow of evidence proving or tending to prove that in the attempt there was any want of care or caution. The road, at the point where they turned their teams to the right with the view of passing, was wide enough to allow four or five teams to go abreast; they turned entirely out of the traveled track; they drove at a proper and moderate rate of speed, and in doing so they made no unusual noise calculated to frighten the other teams, or by reason of which a team would ordinarily be frightened; they did not run upon or against Senter's team or sleigh; or go by him; and when coming near him, and seeing his horses restive they at once held up. At this juncture, by the neglect or inattention of Senter, he allowed his horses to sheer to the left so that the off horse was going in the nigh one's path, and thus they were suffered to go until the sleigh struck a snow drift out of the traveled track, upsetting it, and the horses running off, and the plaintiff being in the way, was run against by them, and received the injury complained of.
In order to make a party responsible for an injury, on the ground of negligence, it must appear that the negligent act directly caused or contributed to produce the injury complained of. Here it is impossible to point out anything done by the defendants which was careless or negligent. The place was a proper one to pass the teams ahead, and it was attempted at a proper rate of speed, and with all due care in the management of the horses. The mismanagement and fright of Senter's team, which was the cause of the plaintiff's *Page 489 
injury, was not the necessary or probable result of what was done by the defendants.
It is claimed that it was a question of fact, within the exclusive province of the justice, to determine whether the right to pass teams, if the defendants had any such right, was under the circumstances prudently exercised. This is not so. To pass was not unlawful; there was no wrong in the act per se, and the evidence was wholly uncontradicted in respect to the circumstances under which it was attempted. It was not for the justice to speculate upon the question of negligence, as the evidence before him neither proved nor tended to prove it.
I think the judgment of the Supreme Court should be affirmed.
PORTER and CAMPBELL, JJ., concurring.
Judgment of Supreme Court reversed, and judgment of the justice affirmed. *Page 490